Per CuRiam.
On the oral argument here, the plaintiffs confined the discussion to the sufficiency of the evidence to go to the jury on the defendants’ last clear’ chance to avoid the injury. However, issues of negligence and contributory negligence were discussed in the brief. After careful analysis, we fail to find any evidence of actionable negligence on the part of the defendants. Hence issues of contributory negligence and last clear chance do not arise. The judgments of non-suit in the court below are
Affirmed.